                            Case 2:20-cv-12937-KM-ESK Document 1-1 Filed 09/21/20 Page 1 of 5 PageID: 13

                                                         Exhibit A to the Complaint
Location: Millburn, NJ                                                                             IP Address: 100.1.142.47
Total Works Infringed: 38                                                                          ISP: Verizon Fios
 Work     Hashes                                                               UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                           08/16/2020   Vixen        01/14/2020     02/03/2020   PA0002236203
          22BB067AAA53BE340AE44BCB2EF73B01862CFC08                             15:39:00
          File Hash:
          A38982ED1F151ECC5529243449953AA0A5A7E1EC75776231A1C109AE9D4B0887
 2        Info Hash:                                                           07/09/2020   Vixen        09/16/2019     10/01/2019   PA0002217346
          CD3EF1BF5222E0E5E7A30BAE0B52B69B96099124                             14:54:44
          File Hash:
          E02D3BFD9D95E78D21029FDCF8B841B3E4CFCAED0128FB308C8B54100E8F3C25
 3        Info Hash:                                                           07/03/2020   Tushy        04/01/2018     04/17/2018   PA0002116061
          2F211F18E60D52167B5401A2BDC3A34B797B4103                             15:06:03
          File Hash:
          9C3710B6FC72E962ECB319810D39F298CD6BEB6F677B5BBF31611FFA92C498B9
 4        Info Hash:                                                           07/03/2020   Tushy        07/10/2017     08/18/2017   PA0002077678
          B271511687890F0A57EE68486AFE3F2D827638A1                             14:22:51
          File Hash:
          13E20DBDB72C6C25E0A12376FDA2D4CC1E26AFA4DBEB2486C0D92B77F88EDFED
 5        Info Hash:                                                           07/03/2020   Tushy        09/23/2017     10/09/2017   PA0002086134
          2D66252D5BDAE9711D09CA9E58F4344469B562D4                             14:12:05
          File Hash:
          11B594B688C1CF445631E857A58D945A2E9DBAB640A15831C7BE8E49D8AD688E
 6        Info Hash:                                                           07/03/2020   Tushy        08/14/2017     08/17/2017   PA0002048391
          2B8AE159020AAF665B654FAD042112178D285D78                             14:04:42
          File Hash:
          1D67C457A01702FAA156BA999FAC166A96C167A4B97196F7A9F213228F0145EC
 7        Info Hash:                                                           07/03/2020   Tushy        08/19/2019     08/26/2019   PA0002213301
          CB0B165B1A4393C4763950AD1A326018B79283D5                             13:55:02
          File Hash:
          E8FFB3F1D287FE8305BD21723922A7AACE35A236B7EE75DAE32CDEF2E5C82C14
 8        Info Hash:                                                           07/03/2020   Tushy        12/22/2019     01/22/2020   PA0002234863
          0BA8894950218E069E42B23403598B102CE4C6B3                             13:53:59
          File Hash:
          9EF07345C5CB3B960537862FA8897CBCD0A50C4718FF5FF79C6B852E76ABB2D4
                        Case 2:20-cv-12937-KM-ESK Document 1-1 Filed 09/21/20 Page 2 of 5 PageID: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         07/03/2020   Vixen     01/29/2020   02/20/2020   PA0002229058
       AA1A983BF7C5CE09CA8D4BFD027A1D017D1305D8                           13:45:16
       File Hash:
       2748C9A7CEE1DB9C7A714FD83DF761F634842470DA089104AF706026C4D7AFE0
10     Info Hash:                                                         05/27/2020   Vixen     04/24/2017   06/15/2017   PA0002037568
       FDFAEC6BEF88533DCE6E1926BDB3795F6C3C3529                           20:03:34
       File Hash:
       ED76D917716F68C232F149A89DB55230AC8592F8C6158F23E63C5568288A0941
11     Info Hash:                                                         05/27/2020   Vixen     05/14/2017   06/22/2017   PA0002039297
       F1A8FDDC7271C19163305AE914356B73F55983C1                           20:03:34
       File Hash:
       281B5A2C10E38CA9F60CC2E00D560772079624C9C3143E13F482382076983DBC
12     Info Hash:                                                         05/04/2020   Blacked   09/04/2019   09/13/2019   PA0002200700
       086478EE10E013021A3B89959B2DB510F81A83DF                           20:12:01     Raw
       File Hash:
       C84741F4A5CCE0A87D3DA8E188836FF7D0CE297BA91CF3056CD589B6CA4B229A
13     Info Hash:                                                         04/13/2020   Tushy     05/06/2018   06/19/2018   PA0002126449
       50E3DAD222D284FBF09522C292ACAC4613806E5A                           20:21:19
       File Hash:
       DE3F710BAD3276B5BBDB66FFFA6E607D9B45A19DB3B2F93400AC07989436E79D
14     Info Hash:                                                         04/09/2020   Tushy     11/22/2019   12/03/2019   PA0002232052
       5C43BB9289B8E67F14FD19403FA07C84EEE3A2B4                           00:26:23
       File Hash:
       5BD6AF319855087BD90F9EBC3930CF3C69E1767055E532718C8E7A15AC2D232A
15     Info Hash:                                                         04/03/2020   Tushy     09/13/2018   11/01/2018   PA0002143414
       A6299C807B9162217B4499EE1D6316AD4A9DB279                           20:25:47
       File Hash:
       A452F16047421077FCB164F3D83A435881E2CF2245ED3FECF98607B3169B81B8
16     Info Hash:                                                         03/13/2020   Tushy     01/06/2018   01/24/2018   PA0002101756
       A7AB6301B1A36DB8A3BD827ADE02550865FE7C65                           17:19:26
       File Hash:
       34D797B476D9C8A46FA80616D9095142B37E12FB11A997E103069B1854D13B9B
17     Info Hash:                                                         03/13/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       8BAE424EB1D19BFF432DF8B541C558F947362EBD                           16:53:33
       File Hash:
       CC79B64D47A395ED31E2D588FFE83839DED7DD284E4AFC109771AE05DBB8310B
                         Case 2:20-cv-12937-KM-ESK Document 1-1 Filed 09/21/20 Page 3 of 5 PageID: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         03/13/2020   Tushy     05/06/2017   06/16/2017   PA0002069288
       7105B3D5A8869772E44C5F6C1349832164EAAEAF                           16:37:57
       File Hash:
       162276647505538EEB08501EA5E28A7DA333A69BFBDF2AF85790B5E2E5661962
19     Info Hash:                                                         03/13/2020   Tushy     05/06/2019   06/03/2019   PA0002178772
       C8E64F6BD2B29E24A3C1AED79F231A2AB6D89BCC                           16:34:45
       File Hash:
       3534ECE26EA00D332EFF9D9F104F34AF5D53C9F9C9EA25A1270EC0C464727BE3
20     Info Hash:                                                         03/07/2020   Tushy     05/21/2017   06/22/2017   PA0002039282
       5410395B9658F937942371AA285E65291F47AA6C                           15:39:30
       File Hash:
       B5901FD9C816089B0A84BB9FC6B952294E8863DA169637A1DF607E5CA0688813
21     Info Hash:                                                         03/07/2020   Tushy     01/21/2018   02/20/2018   PA0002104191
       E1F5A11A84063F8412BC8E866814F7D0DE2897D0                           15:24:44
       File Hash:
       2DFABAD5D3586DB3460C66F6E7C9851FD44F998EB6EF1FEDEE8AC9C584277B80
22     Info Hash:                                                         02/20/2020   Blacked   03/16/2019   04/17/2019   PA0002186980
       A84C2BA34C274E9B1AFEF1BF7EEA6D071500EE90                           09:44:11
       File Hash:
       A2355514560FA681FCF8CDAEF509B2B0AA4B3933BA361E55F4ED9FF6FFEA5E40
23     Info Hash:                                                         02/08/2020   Blacked   06/06/2019   08/02/2019   PA0002192288
       1CC74FB984C9AD2F4CD29FAEB5D1AA708F18D44A                           23:15:42     Raw
       File Hash:
       38A3B3D40328AF263380C7633D6C54503E8AA273D758B9CB2AAFC37ECDEC7EAF
24     Info Hash:                                                         01/30/2020   Vixen     08/22/2018   09/05/2018   PA0002135676
       09CFC736905BDFD094CF744A1F197C97835378CE                           12:35:41
       File Hash:
       3D4748188BD996BDC0B1FB514B7F88765160B1CE99B19E3B7788DFFB4D0691B0
25     Info Hash:                                                         01/30/2020   Blacked   10/19/2018   11/25/2018   PA0002136715
       95660919DA043BF36F6392C09C80D94D2F1CB43D                           12:26:19     Raw
       File Hash:
       4A54C614FE947EAB3532BA8F282B1C91456F68CCA152C9DE5E949413F4CDE226
26     Info Hash:                                                         01/23/2020   Blacked   05/02/2018   06/19/2018   PA0002126647
       050E2A27BF2DB1A4F8D4493984F267108B7394BB                           08:47:43     Raw
       File Hash:
       A835F83C6F98C5D8B31199F87ACA572527B541C7C4F8FBBB007A53800DAD073D
                        Case 2:20-cv-12937-KM-ESK Document 1-1 Filed 09/21/20 Page 4 of 5 PageID: 16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         01/23/2020   Blacked   11/03/2018   12/10/2018   PA0002145823
       4D526BC49BE1229E1E24E019F463CA502688EE61                           08:45:21     Raw
       File Hash:
       E40F04B1BB719F6EC59A74877FC16982D1B133F1B19621111F6DBEA64C7C756C
28     Info Hash:                                                         01/23/2020   Blacked   12/28/2018   02/02/2019   PA0002155006
       43AA8E29D248BD63C9EE0A8EAF9D8B4ADA089C22                           08:45:10     Raw
       File Hash:
       BD80016D810934FE45C73A18EE8284002922350182625803152229295D61AA50
29     Info Hash:                                                         01/23/2020   Blacked   09/29/2019   10/21/2019   PA0002207777
       41CC801DDD2EDBC09F3D85A9CB5AA73D6DE69C99                           08:39:50     Raw
       File Hash:
       6AFD07CFF5EFA5B3443C96A5F79A92B0EDAE17A4CDA5E5B51A40E3FB723E53C9
30     Info Hash:                                                         01/23/2020   Blacked   02/26/2019   03/31/2019   PA0002163980
       C6D3B3923ED70065CC4BC6D4C02F7E0D3CC6749C                           08:28:00     Raw
       File Hash:
       7E169E13025CD4627A76E2653D18E5ADD627827BAA51AB290538D0576885D60E
31     Info Hash:                                                         01/05/2020   Blacked   09/12/2017   09/15/2017   PA0002052846
       C6E2A3FBC34722B6DE685C41833B247973356D51                           11:22:03
       File Hash:
       4ACEED743760C018FDF9C09955F37A99863768F9E931F579F170E7A00BE2CA95
32     Info Hash:                                                         01/05/2020   Blacked   11/25/2019   12/09/2019   PA0002216262
       3C6AB1B3521208CFB51C024E2A203C0C7CF81944                           11:20:09
       File Hash:
       DE54F58E5818C41CB82827CC9288D56D371B10A336AAD9D2CEAF51A5BC03677A
33     Info Hash:                                                         01/05/2020   Blacked   08/13/2017   08/17/2017   PA0002077675
       62918C330DAF0E9F027CBED5ED5E7EAFD108C246                           11:18:40
       File Hash:
       9F56CB52B89D06AF97DEAF2B28437E289BC41674344AFE9B6A193583A3245182
34     Info Hash:                                                         12/25/2019   Blacked   12/18/2019   02/03/2020   PA0002225563
       961DCD9DCEDDEE22F85955DCD0088C9C0A482A4D                           15:38:13     Raw
       File Hash:
       4ECF9F7C57BF33677DD9D9641E4A6D163636719CA5DB0A9DA74D7A71A478FBFB
35     Info Hash:                                                         11/02/2019   Blacked   10/02/2019   10/21/2019   PA0002207747
       13FD5F41B568376BC99C50F202C16497FFF59B83                           17:07:12
       File Hash:
       1ED4A23E4DDC7C2080748BCB62A1CA0E1F9726994CB5A21A76CC1BBF88E0B5AB
                         Case 2:20-cv-12937-KM-ESK Document 1-1 Filed 09/21/20 Page 5 of 5 PageID: 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         09/17/2019   Blacked   09/12/2019   09/25/2019   PA0002203159
       F19E56FE656CABDE346074ABEA41A311B59E5437                           23:02:10
       File Hash:
       36F62D01BB61099FF5E283BBFEFDB519A6EA5CB2F2A0D3F3865AB0422BA8A396
37     Info Hash:                                                         09/05/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       6B9D3FC5CECF2AFD67D2E2C7147F988DEC326667                           07:31:29
       File Hash:
       DC21D2F13923398E9B7638DC1C9500D49F2FD841684B20E5E9DE43C0447D752A
38     Info Hash:                                                         09/05/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       04F8D235249D1005824654381342455C49F13FD6                           07:07:46     Raw
       File Hash:
       74B013190980A067BA9413229BA1F473C4151447467F857AB38282F037167A1E
